United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               June 3, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-41789
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL KARL SPARKS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-148-1
                      --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael Karl Sparks appeals his guilty-plea conviction for

seven counts of receiving computer images containing child

pornography in violation of 18 U.S.C. § 2252.   Sparks argues that

the district court improperly participated in plea negotiations

in violation of former FED. R. CRIM. P. 11(e)(1).   Because the

district court’s statements were limited to its rejection of the

plea agreement and its reasons for rejecting the plea agreement,

the district court did not improperly participate in plea

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41789
                                 -2-

negotiations.    See United States v. Jeter, 315 F.3d 445, 449 (5th

Cir. 2002).   Sparks has shown no error, plain or otherwise.

     AFFIRMED.